 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                Page 1 of 14 PageID 2792



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA                         §
                                                 §
       v.                                        §     Criminal No. 18-CR-00356
                                                 §
JOHN O. GREEN                                    §

              DEFENDANT’S MOTION FOR NON-GUIDELINE SENTENCE

       Now comes Defendant John O. Green (“Green”), by and through his counsel of record, and

respectfully requests the Court to consider the following information in determining his sentence.

                                         I. OVERVIEW

       Green was found guilty of one count of Conspiracy to Defraud the United States based on

actions that “impeded the government’s ability to collect taxes” that were allegedly owed by his

co-defendant, Thomas Selgas. The Pre-Sentence Report (“PSR”) calculated a Total Offense

Level of 22, which included a two-point enhancement under U.S.S.G. §3B1.3, use of a special

skill. Green filed an objection to the imposition of that enhancement. With a Criminal History

Category of I, the PSR recommended an advisory sentencing range of 41 to 51 months. Green

submits that a sentence of probation, with home confinement and other restrictions imposed by

this Court, would be reasonable and would meet the goals of the sentencing statute.

                                    II. SENTENCING LAW

       The ultimate task facing this Court is to fashion a reasonable sentence based on the

Sentencing Guidelines, the Section § 3553(a) factors, and the application of the Court’s

considerable discretion. See Kimbrough v. United States, 552 U.S. 85 (2007). “[A] district

court should begin all sentencing proceedings by correctly calculating the applicable Guidelines

range.” Gall v. United States, 552 U.S. 38, 48 (2007). While “the Guidelines should be the


John Green’s Motion for Non-Guideline Sentence                                     Page 1 of 14
 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                  Page 2 of 14 PageID 2793



starting point and the initial benchmark,” they “are not the only consideration.” Id. The district

court must “consider all of the [18 U.S.C.] § 3553(a) factors” and “must make an individualized

assessment based on the facts presented.” Id. at 48-49. Further, pursuant to 18 U.S.C. § 3661,

the Court is free to consider any “information concerning the background, character, and conduct

of a person convicted of an offense . . . for the purpose of imposing an appropriate sentence.”

Finally, the Supreme Court has authorized district courts to vary from the Guidelines on policy

grounds. See Kimbrough, 552 U.S. at 106-07. See also Spears v. United States, 555 U.S. 261,

264 (2009) (a Guideline may be rejected on a categorical basis “and not simply based on an

individualized determination that [it] yield[s] an excessive sentence in a particular case.”).

                   III. GROUNDS FOR NON-GUIDELINE SENTENCE

A. Section 3553(a) Factors

       Section 3553(a) requires sentencing courts to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in paragraph 2,” which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

       Section 3553(a) further directs sentencing courts to consider, among several factors, (1)

the nature and circumstances of the offense and the history and characteristics of the defendant;

and (2) the sentencing range established by the Guidelines.

B. History and Characteristics of Green

       Section § 3553(a)(1) requires a sentencing court to consider the history and

characteristics of the defendant. There are many factors in connection with Green’s history and


John Green’s Motion for Non-Guideline Sentence                                        Page 2 of 14
    Case 3:18-cr-00356-S Document 253 Filed 11/25/20              Page 3 of 14 PageID 2794



personal characteristics that support a sentence at or below the bottom of the recommended

sentencing range.

1. Personal History

           Green was born in Brooklyn, New York on February 23, 1959. He has seven siblings

and he maintains a close relationship with all of them. He married his wife, Elizabeth, in 1979

and their marriage remains intact. He and his wife have four adult children. Green graduated

from high school in 1977. He continued his education and graduated from the University of

Houston, where he earned a Bachelor of Science in Criminal Justice in 1982. Four years later,

he earned his Doctor of Jurisprudence from South Texas College of Law. While attending law

school, Green worked as a police officer in Houston, Texas. Until his conviction, he was

licensed to practice law in Texas and Washington. Green is a certified peace officer and

licensed law enforcement instructor. In November 2018, Green was elected to the Idaho House

of Representatives. He has never been on the wrong side of the law.

2. Letters Supporting Green

           Family members and friends have submitted numerous letters to the Court in support of

Green.1 These letters describe Green as “generous, unselfish, and kindhearted” and “a role

model.” The letters reference numerous instances where Green provided legal advice and

services at no cost, as well as his service to the community as a member of the Idaho House of

Representatives. These letters paint a picture of Green that is the complete opposite of what is

reflected by the offense conduct. Green respectfully asks the Court to consider the contents of

the letters when determining his sentence. Below is a brief summary of a few of the letters:



1
    The letters are attached as Exhibit A.

John Green’s Motion for Non-Guideline Sentence                                     Page 3 of 14
 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                  Page 4 of 14 PageID 2795



       Representative Vito Barbieri; begs for leniency because Green is “…a principled and

honorable man.”

       The minister, Lawrence Blanchard calls him, “one of the best men I have ever known.”

Representative Chad Christensen, a former parole officer, says “Good men...can make poor

choices, but still be good in their core [John] is a good man in his core.”

       Attorney Karen Connelly describes him as “…good man…courteous, kind, and respectful

to all people. He is not a risk to any person…he is a significant benefit.”

       Father Patrick Crane praises his admirable character.

       His daughter Ms. Medley Green D’Eilia describes this “kind and honorable man” as

teaching her right from wrong.

       Marc and Elaine Eberlein discuss a man and his wife (the Greens) who stayed with them

a week to help their family during two major surgeries.

       Mr. Eberlein’s praise is echoed by lawyers, ministers, doctors, family members, a court

reporter, legislators, and community members he has selflessly served. Over and over again his

neighbors speak of the pro bono work he has done to serve his various communities.

       Green and his wife have taken care of elderly family members in their home, two who

live there today, Green’s mother-in-law, Patricia Ernst (92) and his cousin a retired priest.

       Alan and Mary White explain; “When John called us to let us know what happened he

shed tears, but he had no anger. Please send him back to our community as soon as you can.

Many people count on him…”

C. Purposes of Sentencing – Section 3553(a)(2) Factors

       Title 18 U.S.C. § 3553(a)(2)(A) - (D) instructs a sentencing court to consider the

following “purposes of sentencing” when determining a sufficient sentence.

John Green’s Motion for Non-Guideline Sentence                                       Page 4 of 14
 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                   Page 5 of 14 PageID 2796



1. Just Punishment/Promote Respect for the Law

       It must be stressed that Green has already suffered serious consequences as a result of his

actions, and he will suffer additional collateral consequences in the future. To determine a just

punishment, collateral consequences of a conviction should be taken into consideration. One

such collateral consequence is that he now has the social stigma that goes with having a federal

conviction, something that will remain with him for the rest of his life. Another significant

collateral consequence is Green’s loss of his license to practice law. Equally significant is the

fact that Green was removed from his elected office in the Idaho House of Representatives and is

now deprived his of his retirement.

       Since Booker, many courts have concluded that similar significant collateral

consequences justify a variance from the advisory guideline range. For instance, the Fourth

Circuit upheld a thirty-six-month reduction on the basis of such factors as devotion to family and

profession, loss of teaching certificate and state pension, potential for rehabilitation, and a low

chance of recidivism. See United States v. Pauley, 511 F.3d 468 (4th Cir. 2007). In United

States v. Stewart, 590 F.3d 93 (2d Cir. 2009), the Second Circuit affirmed a downward variance

from 78 to 97 months, to a sentence of 20 months, in part because the “conviction made it

doubtful that the defendant could pursue his career as an academic or translator, and therefore the

need for further deterrence and protection of the public is lessened because the conviction itself

already visits substantial punishment on the defendant.” In United States v. Jaime, 2017 WL

398314, at *3 (D. D.C. 2017), the D.C. Circuit approved a variance resulting in a one-year

probationary sentence, based in part because of “the potentially devastating collateral

consequences of a criminal conviction, including it being an impediment to future



John Green’s Motion for Non-Guideline Sentence                                        Page 5 of 14
    Case 3:18-cr-00356-S Document 253 Filed 11/25/20                      Page 6 of 14 PageID 2797



employment.”2 Green had already stopped doing tax work prior to his trial. There is no chance

of recidivism.

        In United States v. Warner, U.S. District Court Northern District of Illinois, a citizen with

secret offshore accounts and over a billion dollars in assets was given probation over the

Government’s objection, because of his generosity. Green’s generous heart and acts of kindness

and self-sacrifice for his community have been substantial for his lifetime.

        In United States v. Dr. Ahuja, U.S. District Court for the Eastern District of Wisconsin

the Government requested 41 to 51 months in prison. Dr. Ahuja was sentenced to three years of

probation. Dr. Ahuja was convicted of one count of willful failure to file an FBAR and one

count of filing a false federal income tax return. In both probated sentences the convicted

citizen benefited from the alleged criminal conduct. Green did not benefit.

        Green’s conviction has turned his world upside down. He is no longer able to practice

law in Washington. He is unable to represent the people in the Idaho House of Representatives.

He is unable to hold many elected positions in the state. He cannot return to a career in law



2
  Other District Courts have varied downward after considering the collateral consequences of a
conviction. See e.g., United States v. Olis, 2006 WL 2716048, at *13 (S.D. Tex. 2006) (court varied
downward from range of 151 to 188 months, to a sentence of 72 months based on “the chastening effect
of years in prison, the attendant negative publicity, the loss of his job and accounting and law licenses . . .
.”); United States v. Wachowiak, 412 F. Supp.2d 958, 963-64 (E.D. Wis. 2006) (imposing below-
guidelines range where defendant’s “future career as a teacher was ruined” and “the guidelines failed to
account for the significant collateral consequences defendant suffered as a result of his conviction”);
United States v. Samaras, 390 F. Supp.2d 805 (E.D. Wis. 2005) (below guideline sentence, in part,
because “as a consequence of his conviction and sentence, defendant lost a good public sector job, a
factor not supported by the guidelines”); United States v. Ranum, 353 F. Supp. 2d 984, 990-91 (E.D. Wis.
2005) (sentence below Guideline range in consideration of “history and character of defendant” where he
lost his job at bank and “would not be able to work in banking again.”); United States v. Redemann, 295
F. Supp. 2d 887, 895-97 (E.D. Wis. 2003) (downward departures based on collateral consequences were
proper because, “[i]f the circumstances of the case reveal that the purposes of sentencing have been fully
or partially fulfilled prior to the imposition of sentence, a sentence within the range set forth by the
guidelines may be ‘greater than necessary’ to satisfy those purposes”).

John Green’s Motion for Non-Guideline Sentence                                                Page 6 of 14
 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                   Page 7 of 14 PageID 2798



enforcement because of the conviction. The severe collateral consequences of Green’s

conviction represent a significant punishment that must be considered when determining his

sentence and his age. A sentence of probation and house arrest would be reasonable and reflect

the harsh punishment Green has already suffered.

        Regarding a sentence of probation, the Supreme Court in Gall v. United States, 552 U.S.

38 (2007), recognized that while custodial sentences are qualitatively more severe than

probationary sentences of equivalent terms, a sentence of probation still amounts to punishment:

        Offenders on probation are nonetheless subject to several standard conditions that

        substantially restrict their liberty. Probationers may not leave the judicial district,

        move, or change jobs without notifying, and in some cases receiving permission

        from, their probation officer or the court. They must report regularly to their

        probation officer, permit unannounced visits to their homes, refrain from

        associating with any person convicted of a felony, and refrain from excessive

        drinking. Most probationers are also subject to individual “special conditions”

        imposed by the court.

Id. at 48 (internal citations omitted).

        As a result of this conviction Green now suffers the current loss and likely loss for the

balance of his life, of his second amendment rights to bear arms. For some citizens this is not a

serious punishment. However, this court, knows that for Green it is a substantial life changing

punishment.

        In light of the consequences that Green has already suffered, a sentence of probation

would provide sufficient punishment and would be reasonable under the circumstances.

2. Afford Adequate Deterrence to Criminal Conduct

John Green’s Motion for Non-Guideline Sentence                                         Page 7 of 14
 Case 3:18-cr-00356-S Document 253 Filed 11/25/20                    Page 8 of 14 PageID 2799



       The mere fact of Green’s prosecution and conviction will deter others from engaging in

similar conduct. An additional deterrence consideration is that fact that prison time is more

significant to a first-time offender, a fact that makes a lesser sentence just as effective as a

greater sentence. For example, United States v. Cull, 446 F. Supp. 2d 961 (E.D. Wis. 2006),

involved a marijuana conspiracy with a total of 10 kilograms of marijuana. While the defendant

had prior criminal history and drug and alcohol addiction, he had never before been confined.

His advisory sentencing range, which did not include a gun or role-in-the-offense enhancement,

was 10 to 14 months. The court ultimately sentenced him to a non-guideline split sentence of

two months in jail and four months home confinement. The court found that this sentence was

“sufficient to impress on him the seriousness of his crime and deter him from re-offending,” as

the defendant had never been confined before. Id. at 965. See also United States v. Qualls, 373

F. Supp. 2d 873, 877 (E.D. Wis. 2005) (“Generally, a lesser period of imprisonment is required

to deter a defendant not previously subject to lengthy incarceration than is necessary to deter a

defendant who has already served serious time yet continues to re-offend.”).

       Green’s situation is similar to these cases. He has a Criminal History Score of Zero

(resulting in a criminal history category of I) and has never been confined or imprisoned.

Because he is a first-time offender, a sentence of probation has a much more significant impact,

and therefore offers a greater deterrence.

3. To Protect the Public From Further Crimes/Recidivism

       Regarding the potential for recidivism, the Sentencing Commission’s own studies show

that Green’s history and characteristics make his a low risk for recidivism. This is particularly

true for a defendant who, like Green, has zero criminal history points. This fact is borne out by

the Sentencing Commission’s recent study: TRACEY KYCKELHAHN & TRISHIA COOPER, U.S.

John Green’s Motion for Non-Guideline Sentence                                         Page 8 of 14
    Case 3:18-cr-00356-S Document 253 Filed 11/25/20                Page 9 of 14 PageID 2800



SENTENCING COMM’N, THE PAST PREDICTS THE FUTURE: CRIMINAL HISTORY AND RECIDIVISM OF

FEDERAL OFFENDERS (2017).3 That study showed that the higher the CHC (a result of more prior

crimes and/or more serious crimes), the higher the recidivism rate. Id. at 7. Further, a

defendant with zero criminal history points fall at the lowest level of recidivism. Id.

        A previous study by the Commission found that with zero criminal points, Green poses

the lowest possible risk of recidivism, and presents the lowest possible need to protect the public.

See UNITED STATES SENTENCING COMMISSION, A Comparison of the Federal Sentencing

Guidelines Criminal History Category and the U.S. Parole Commission Salient Factor Score, at

5 (2005)4 (“scoring at the minimum value of zero on the CHC indicates a very low recidivism

risk.”) (emphasis in original). Without a single criminal history point, Green presents only a

little more than 10% risk of recidivism the first 24 months after release. By contrast, other

offenders in the same criminal history category with one criminal history point have a recidivism

rate twice that of Green’s potential rate. See UNITED STATES SENTENCING COMMISSION,

Measuring Recidivism: The Criminal History Computation of the Federal Sentencing

Guidelines, at 7 (2004).5 A sentence which assumes a rough equivalence between Green’s risk

of recidivism and that of offenders with one criminal history point, does not adequately account

for his extremely low risk of recidivism. The same report shows that Green, as a married, non-

drug using, college graduate, falls in the lowest categories for recidivism. Id. at 29.6




3
  Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170309_Recidivism-CH.pdf
4
  Available at: https://www.ussc.gov/research/research-publications/comparison-federal-sentencing-
guidelines-criminal-history-category-and-us-parole-commission-salient
5
  Available at: https://www.ussc.gov/research/research-publications/measuring-recidivism-criminal-
history-computation-federal-sentencing-guidelines. The relevant page is attached as Exhibit B.
6
  A copy of the relevant page is also attached as Exhibit C.

John Green’s Motion for Non-Guideline Sentence                                        Page 9 of 14
    Case 3:18-cr-00356-S Document 253 Filed 11/25/20               Page 10 of 14 PageID 2801



         A follow-up report from the Commission further supports the fact that Green, as a first-

time offender, is an extremely low risk for recidivism. Recidivism data analyzed by the

Commission indicate that “first offenders” generally pose the lowest risk of recidivism. See,

e.g., U.S. Sentencing Comm’n, “Recidivism Among Federal Offenders: A Comprehensive

Overview,” at 18 (2016).7 Recognizing this lower risk, the Commission, on Aug 25, 2017,

issued proposed amendments to the Guidelines, setting out a new Chapter Four guideline, at

§4C1.1, that would provide lower guideline ranges for “first offenders” by reducing the

calculated range by either one or two points. Although the amendments are only proposed,

Green maintains that he does not pose a significant threat of re-offending or otherwise

endangering the public; thus, he is deserving of a non-guideline sentence as a first-time offender.



4. To Provide Needed Educational or Vocational Training, Medical Care, or Other

Correctional Treatment in the Most Effective Manner

         Green has a college education, a post-graduate J.D. degree, and has completed additional

years of training related to law enforcement. From a practical standpoint, Green is not in need

of any educational or vocational training offered by the Bureau of Prisons. His health condition

is another matter. As set out in the PSR (¶¶ 60, 61), Green suffers from low thyroid, low

testosterone, hypertension, and high blood pressure. He takes medication for all of these

conditions. In 1995, he had his gall bladder removed and in 2018, he had coronary artery by-

pass surgery.

         John Green has serious risk factors for serious complications if he were to contract


7
 Available at: http://www.ussc.gov/research/research-publications/recidivism-among-federal-offenders-
comprehensive-overview.

John Green’s Motion for Non-Guideline Sentence                                        Page 10 of 14
    Case 3:18-cr-00356-S Document 253 Filed 11/25/20                         Page 11 of 14 PageID 2802



Covid-19 while incarcerated which would qualify him as a medically vulnerable prisoner. He

suffers from coronary artery disease, hypertension, obesity and age. See attached Exhibit D.

According to BOP.gov8 as of November 24, 2020 there are confirmed active Covid-19 cases at

123 BOP facilities and 51 at Residential Reentry Management Centers. By November 17, 2020

at least 197,659 people in prison tested positive, an 8 percent increase from the previous week.

There have been at least 1,454 deaths from coronavirus reported among prisons. 9 Attorney

William Barr has issued orders to release medically vulnerable inmates or move them to home

confinement. John Green is a non-violent first-time offender, given his medical issues and the

threat of death from Covid-19 he should be sentenced to home confinement.

           In addition, while incarceration is recommended by the PSR, the cost of incarceration is

another factor that the Court may consider when determining a sentence. See e.g., United States

v. McFarlin, 535 F.3d 808, 810-11 (8th Cir. 2008) (defendant convicted of conspiracy to

distribute crack cocaine, with guideline range of 97 to 121 months, sentenced to home detention

and probation for three years; court noted home detention is “equally efficient and less costly

than incarceration” and that § 3553(a)(2)(D) allows courts to “consider the need for medical care

when determining a sentence.”); United States v. Angelos, 345 F. Supp. 2d 1227 (D. Utah 2004)

(cost of mandatory 61-year-sentence runs to $1,265,000, money that could otherwise be spent on

other law enforcement or social programs to reduce crime); United States v. Hughes, 825 F.

Supp. 866 (D. Minn. 1993) (court noting that “the non-rehabilitation purposes of incarceration-

retribution, deterrence and incapacitation would all be more than adequately served by a far

shorter sentence. Both society and the defendant will pay a dear cost for this sentence and


8
    Available at https://www.bop.gov/coronavirus/
9
    https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-prisons

John Green’s Motion for Non-Guideline Sentence                                                      Page 11 of 14
Case 3:18-cr-00356-S Document 253 Filed 11/25/20                   Page 12 of 14 PageID 2803



receive very little in return.”).

        A sentence of probation with home confinement would adequately address Green’s

needs, as well as save the American taxpayers $3,121 per month (PSR ¶ 85), and the savings

could “otherwise be spent on other law enforcement or social programs to reduce crime.”

D. Conclusion – §3553 Factors

        Green asks the Court to take into consideration all of the information set out in this

Memorandum in evaluating the sentencing factors under §3553. Under the mandatory

guidelines, a sentencing court was ordinarily required to find the existence of “extraordinary

circumstances” before imposing a sentence outside of the then-mandatory guidelines range.

Such a finding is no longer required as the Supreme Court held that a district court does not need

to find “extraordinary” or “exceptional” circumstances to justify a non-Guidelines sentence. See

Gall v. United States, 552 U.S. 38, 47 (2007). See also United States v. Simmons, 568 F.3d 564,

568 (5th Cir. 2009) (the requirement of “extraordinary circumstances” is no longer the law).

        A sentence of probation with home confinement would be reasonable and, most

important, would be sufficient, but not greater than necessary to meet the goals of sentencing.

E. Totality Of The Circumstances

        A lower sentence for Green is also supported by the combination of factors presented

herein. In United States v. Jones, 158 F.3d 492, 504-05 (10th Cir. 1998), the district court

departed from a sentencing range of 12 to 18 months, to a sentence of six months home

confinement and three years probation. The departure was based on the totality of

circumstances, including “collateral employment consequences, aberrant nature of the offense

conduct, community service, support in the community, voluntary disclosure of offense conduct,

post-offense rehabilitation, and access to rehabilitative counseling.” Id. at 504. See also

John Green’s Motion for Non-Guideline Sentence                                       Page 12 of 14
Case 3:18-cr-00356-S Document 253 Filed 11/25/20                  Page 13 of 14 PageID 2804



United States v. Broderson, 67 F.3d 452, 458 (2d Cir. 1995) (downward departure allowed where

factors which individually would not warrant a departure were combined, and court concluded

that this “confluence of circumstances” had not been taken into account by the Guidelines). See

also United States v. Coleman, 188 F.3d 354, 362 (6th Cir. 1999) (recognizing the Guidelines

explicitly acknowledge a lower sentence may be based on a combination or aggregation of

factors under U.S.S.G. § 5K2.0).

       The combination of factors presented in this Memorandum are appropriate for a sentence

of probation and home confinement, based on the totality of the circumstances.

                                       V. CONCLUSION

       Green respectfully requests the Court to take into consideration the information provided

herein when fashioning a sentence that meets the goals of sentencing under § 3553(a). He

further submits that the two-point enhancement under U.S.S.G. § 3B1.3 does not apply to the

facts of his case. He also requests a downward variance under Booker based on the collateral

consequences of his conviction, and any further downward variance the Court determines to be

reasonable to be sufficient to satisfy the purposes of Section 3553(a).

       If there is a case, and numerous have been cited, for downward departure from the

guidelines Green is that case.



Respectfully submitted on November 25, 2020

                                                 s/ Michael Louis Minns
                                                 Michael Louis Minns
                                                 Ashley Blair Arnett
                                                 Michael Louis Minns, P.L.C.
                                                 9119 S. Gessner, Suite One
                                                 Houston, TX 77074
                                                 Tel.: (713) 7770772

John Green’s Motion for Non-Guideline Sentence                                    Page 13 of 14
Case 3:18-cr-00356-S Document 253 Filed 11/25/20                  Page 14 of 14 PageID 2805



                                                 Fax: (713) 7770453
                                                 Email: mike@minnslaw.com
                                                 ashley@minnslaw.com




                                 CERTIFICATE OF SERVICE

       On November 25, 2020 I, Ashley Blair Arnett, attorney for the Defendant John O. Green,

filed this motion with the United States District Court District of the Northern District of Texas

electronic filing system. Based on my training and experience with electronic filing in the

federal courts, it is my understanding that a copy of this request will be electronically served

upon the parties upon its submission to the Court.


                                       s/Ashley Blair Arnett
                                       Ashley Blair Arnett
                                       Attorney for Defendant John O. Green




John Green’s Motion for Non-Guideline Sentence                                       Page 14 of 14
